Citation Nr: 0432214	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.

2.  Entitlement to service connection for left knee 
arthritis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active service from April 1974 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  At present, the case is before the Board for 
appellate adjudication.  However, as additional development 
is necessary with respect to the issues on appeal, the case 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

The Board notes that the veteran presented testimony during a 
video conference hearing before the undersigned Acting 
Veterans Law Judge in May 2004.  A copy of the hearing 
transcript is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the RO issued a VCAA letter in February 
2002 that, although substantially compliant with VCAA, does 
not contain a request for the veteran to provide any evidence 
in his possession that pertains to the claim.  Therefore, on 
REMAND, the RO should issue a letter to the veteran 
requesting that he provide any evidence in his possession 
that pertains to the claims for service connection for 
arthritis of the right and left knees.

During the May 2004 video conference hearing, the veteran 
testified that he had been treated for his knees at the 
Mountain Home, Arkansas, VA Medical Center (VAMC), 
immediately after he was discharged from service in 1975.  
The veteran added that he had been receiving Social Security 
Administration (SSA) disability benefits since 1993 as a 
result of his arthritic knees.  Additionally, the veteran 
testified that he has been treated for the claimed disorders 
by health care providers in Corpus Christi, Texas.  VA's duty 
to assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  It also includes 
making reasonable efforts to obtain relevant private records 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b).  On remand, the RO should 
attempt to secure the records as referenced by the veteran 
during the hearing.  

Lastly, following a review of the above records, the RO 
should determine if the veteran should be scheduled for a VA 
examination in order to determine the etiology of the claimed 
bilateral knee arthritis.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since the June 
2002 statement of the case was issued for 
his claimed arthritis of the right and 
left knees, and who possess records 
relevant to these issues on appeal.  In 
addition, the RO should:

a)	Request in writing that the 
veteran provide any evidence in 
his possession that pertains to 
the claims for service connection 
for arthritis of the right and 
left knees.  

2.  The RO should request that the 
appellant provide information regarding 
the dates of any treatment at any VAMC 
for his claimed knee arthritis, 
specifically at Mountain Home within one 
year after his discharge from service.  
All identified treatment records from any 
reported VAMC not already contained 
within the claims file should be obtained 
and associated with the claims file, 
including any relevant records from the 
Mountain Home VAMC.  If the search for 
the above records has negative results, 
the RO should document it citing 
information obtained from the VA 
facility(ies).

3.  The RO should obtain and associate 
with the claims file copies of the 
records upon which the Social Security 
Administration (SSA) based its decision 
to award disability benefits to the 
veteran, per the veteran's testimony 
during the May 2004 hearing before the 
undersigned Acting Veterans Law Judge.  
If the search for the mentioned records 
has negative results, the claims file 
must be properly documented as to the 
unavailability of these records.

4.  Upon a review of all the evidence of 
record, including any new evidence 
obtained following the above requests, 
the RO should determine whether the 
veteran should be scheduled for a VA 
examination, and schedule one if 
necessary.  If the RO decides against 
scheduling an examination, it should 
provide reasons and bases in support of 
its decision.  See 38 C.F.R. §§ 3.159, 
3.326 (2004).

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking entitlement to service 
connection for arthritis of the left and 
right knees.  If the determinations 
remain unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case, citing any the 
relevant legal provisions.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2004).  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



